            Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


    OI EUROPEAN GROUP B.V.,

                                     Plaintiff,

             v.
                                                  Case No. 1:16-cv-01533-ABJ
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                                   Defendant.




         MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                         SUMMARY JUDGMENT




DB1/ 103150132.3
              Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 2 of 11



                                                    TABLE OF CONTENTS


 TABLE OF CONTENTS ................................................................................................................. i
 UNDISPUTED FACTS .................................................................................................................. 1
    I.     The OIEG Award ................................................................................................................. 1
    II.       The Annulment Proceedings ............................................................................................ 2
    III.      Proceedings in this Court ................................................................................................. 3
    IV.       The Motion to Strike ........................................................................................................ 3
 ARGUMENT .................................................................................................................................. 4
    I.     Standard of Review .............................................................................................................. 4
    II.       Jurisdiction and Venue ..................................................................................................... 5
    III.      OIEG is Entitled to Summary Judgment Recognizing its OIEG Award ......................... 5
    IV.       Post-Judgment Interest Should Accrue at the Rate Set Forth in the OIEG Award .......... 7
 CONCLUSION ............................................................................................................................... 8




                                                                       i
DB1/ 103150132.3
            Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 3 of 11



          This is an action to recognize an arbitration award pursuant to 22 U.S.C. § 1650a and

 Article 54 of the Convention on the Settlement of Investment Disputes between States and

 Nationals of Other States (the “ICSID Convention”), and to enter judgment thereon. Plaintiff OI

 European Group B.V. (“OIEG”) submits this memorandum in support of its motion for summary

 judgment.

                                      UNDISPUTED FACTS

          The following facts and procedural history are undisputed, as set out in OIEG’s Rule 56.1

 Statement.

   I.     The OIEG Award

          OIEG is a Netherlands-incorporated corporation and forms part of the Owens-Illinois

 group of companies that operates glass contained factories throughout the world – including,

 formerly, in Venezuela. Declaration of Christopher L. Carter (“Carter Decl.”) Ex. 2 ¶¶ 86-87.

 OIEG commenced an arbitration (the “OIEG Arbitration”) against Venezuela with ICSID on

 September 7, 2011, pursuant to the Netherlands-Venezuela Bilateral Investment Treaty (“BIT”),

 which establishes a right to ICSID arbitration for claims of expropriation and other treaty

 violations for investors from both the Netherlands and Venezuela. Id. at ¶¶ 7, 270. On March 10,

 2015, an arbitral tribunal issued its unanimous award (the “OIEG Award”) in OIEG’s favor,

 finding, inter alia, that Venezuela expropriated OIEG’s interests and was therefore required to pay

 just compensation to OIEG. Id. at ¶¶ 426, 560. The ICSID Tribunal concluded that OIEG “is

 entitled to compensation in the amount of USD 372,461,982 for the expropriation.” Id. at ¶ 881.

 Venezuela also was ordered to pay OIEG post-expropriation interest calculated from October 26,

 2010, and $5.75 million in legal costs. Id. at ¶¶ 953, 976.

          A true copy of the award is attached as Exhibit 1 to the Carter Declaration. A certified

 English translation of the award is attached as Exhibit 2 to the Carter Declaration. In accordance
                                                  1
DB1/ 103150132.3
            Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 4 of 11



 with Article 53 of the ICSID Convention, the OIEG Award became “binding on the parties” from

 the moment of its rendering. Carter Decl. Ex. 4, Art. 53.

          Venezuela has conceded the award’s authenticity. Motion to Dismiss the Complaint or

 Stay the Proceedings, Dkt. No. 23 at 3 (“On or about March 12, 2015, the ICSID Tribunal in the

 OIEG Arbitration, composed of three arbitrators, rendered its award (the ‘OIEG Award’).”);

 Declaration of Diego Brian Gosis in Support of Motion to Dismiss Complaint to Recognize ICSID

 Arbitration Award and Motion to Stay Proceedings, Dkt. No. 23-1 at ¶ 3 (“In the ICSID arbitration

 proceeding, OI European Group B.V. v. Bolivarian Republic of Venezuela, ICSID Case No.

 ARB/11/25 . . . the tribunal rendered the OIEG Award on or about March 10, 2015, purporting to

 grant the investor, OI European Group B.V. (‘OIEG’), certain rights to damages.”); Joint February

 2, 2018 Status Report, Dkt. No. 40 (“On March 10, 2015, an ICSID tribunal issued an award (the

 ‘OIEG Award’) in favor of OIEG against Venezuela in the amount of $372,461,982 (plus interest

 and legal costs).”).

  II.     The Annulment Proceedings

          Venezuela sought to annul the OIEG Award, and on December 6, 2018, its request was

 denied. Carter Decl. Ex. 3. An annulment committee reaffirmed the OIEG Award, requiring

 payment to OIEG by Venezuela of the following:

                  $372,461,982 in principal amount, plus interest from October 26, 2010 until
                   payment in full calculated at a LIBOR interest rate for one-year deposits in U.S.
                   dollars, plus a margin of 4%, with annual compounding of accrued interest; plus

                  $5,750,000 in costs and expenses relating to the original arbitration proceeding,
                   plus interest from March 10, 2015 until payment in full calculated at a LIBOR
                   interest rate for one-year deposits in U.S. dollars, plus a margin of 4%, with annual
                   compounding of accrued interest; plus

                  $3,864,811.05 in costs and expenses relating to the annulment proceeding, plus
                   interest from December 6, 2018 until payment in full calculated at a LIBOR interest



DB1/ 103150132.3                                     2
              Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 5 of 11



                   rate for one-year deposits in U.S. dollars, plus a margin of 4%, with annual
                   compounding of accrued interest.

 Carter Decl. Ex. 2 ¶ 984; Carter Decl. Ex. 3 ¶¶ 5, 398.1

 III.     Proceedings in this Court

          OIEG filed this action on July 27, 2016. Dkt. No. 1. Venezuela moved to dismiss or stay

 on September 27, 2017. Dkt. No. 23. This Court stayed this action on December 21, 2017, and

 lifted the stay on December 18, 2018. Minute Orders of December 21, 2017 and December 18,

 2018. On March 8, 2019, this Court denied Venezuela’s motion to dismiss, March 8, 2019 Minute

 Order, observing that the only remaining issue on the merits is “really whether the award exists.”

 Hrg. Tr. (March 8, 2019) 25:22. On March 14, 2019, the parties agreed that “the remaining issues

 are appropriate for resolution by dispositive motion.” Joint March 14, 2019 Report [Dkt. No. 55].

          On March 27, 2019, the parties filed a Stipulated Order for Final Judgment (the

 “Stipulation”), Dkt. No. 56, confirming the enforceability of the OIEG Award and requesting that

 this Court so-order the stipulation and enter final judgment in favor of OIEG.

 IV.      The Motion to Strike

          On March 28, 2019, the Curtis Mallet firm appeared, asserting that it represents Venezuela,

 and filed an Emergency Motion to Strike. [Dkt. No. 58]. In the Motion to Strike, Venezuela noted

 that on March 19, 2019 – after this Court’s ruling on the motion to dismiss and the parties’

 agreement that the remaining issues are appropriate for resolution by dispositive motion – the

 National Assembly approved a resolution that ratified Mr. Jose Ignacio Hernandez as “Special

 Attorney General” of Venezuela and recognized him “as the only person having the power to

 represent [Venezuela] and appoint legal counsel in cases outside of Venezuela.” Motion to Strike



          1
         Pursuant to Article 53(2) of the ICSID Convention, the Annulment Decision was
 incorporated into the OIEG Award to constitute the full and final award in this case.

DB1/ 103150132.3                                   3
            Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 6 of 11



 at 3. OIEG responded to the motion by agreeing that the Court should not enter judgment on the

 basis of the stipulation.    Only the Executive Branch can recognize a foreign government.

 Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076 (2015). The Executive has recognized the

 Guaidó government. See Motion to Strike at 1-2.

          OIEG now understands that the two firms purporting to represent Venezuela dispute each

 other’s position, but believes that contest immaterial to the issues before the Court, as a

 straightforward resolution is available through Rule 56. All prior proceedings in the case, apart

 from the submission of the stipulated judgment, were undertaken prior to March 19, 2018, and

 thus prior to the substitution by Venezuela of the legal officer with control. See id. at 3. The

 substitution of a new representative of the government does not give a foreign government the

 right to relitigate issues (any more than it gives the United States upon a change in administration).

 Republic of Iraq v. ABB AG, 768 F.3d 145, 164 (2d Cir. 2014) (“the obligations of a foreign state

 are unimpaired by a change in that state’s government”). Even if the question as to who is to speak

 for Venezuela is more nuanced, the Court need not reach it. OIEG proposes that the Court review

 OIEG’s motion for summary judgment, and consider any substantive defenses (that is, defenses

 other than requests for delay) offered by either firm. If the Court finds that neither firm has

 advanced a substantive defense to summary judgment, it may confidently enter judgment for

 OIEG, which should moot the internecine dispute.

                                            ARGUMENT

   I.     Standard of Review

          “[A] party may file a motion for summary judgment at any time until 30 days after the

 close of all discovery.” Fed. R. Civ. P. 56(b). Summary judgment should be granted “if the movant

 shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). “The Court’s role . . . is not to determine the truth of

DB1/ 103150132.3                                   4
            Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 7 of 11



 the matter, but instead to decide only whether there is a genuine issue of material fact for trial” and

 a “fact is material if it might affect the outcome of the suit under the governing law.” Drasek v.

 Burwell, 121 F. Supp. 3d 143, 152 (D.D.C. 2015) (internal quotations omitted); see Barnett v. PA

 Consulting Grp., Inc., 715 F.3d 354, 358 (D.C. Cir. 2013). To survive a motion for summary

 judgment, Venezuela, as the non-moving party, would have to show evidence that “the [fact-

 finder] could reasonably find” in its favor. Drasek, 121 F. Supp. 3d at 152. It cannot do so.

  II.     Jurisdiction and Venue

          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1330 and 28 U.S.C. §

 1605 of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1602 et seq. Under 28 U.S.C. §

 1605(a)(1), Venezuela waived its sovereign immunity by becoming a party to the ICSID

 Convention. In addition, jurisdiction lies because this is an action brought to confirm an award

 governed by a treaty, the ICSID Convention. 28 U.S.C. § 1605(a)(6). This Court also has subject

 matter jurisdiction over this matter under 22 U.S.C. § 1650a because OIEG seeks to confirm an

 arbitration award rendered under Chapter IV of the ICSID Convention. Venue is lodged here

 under 28 U.S.C. § 1391(f)(4).

 III.     OIEG is Entitled to Summary Judgment Recognizing its OIEG Award

          An ICSID award “shall be binding on the parties and shall not be subject to any appeal or

 to any other remedy except those provided for in this Convention.” Carter Decl. Ex. 4 (ICSID

 Convention), Art. 53(1). The ICSID Convention states:

                   Each Contracting State shall recognize an award rendered pursuant
                   to this Convention as binding and enforce the pecuniary obligations
                   imposed by that award within its territories as if it were a final
                   judgment of a court in that State. A Contracting State with a federal
                   constitution may enforce such an award in or through its federal
                   courts and may provide that such courts shall treat the award as if it
                   were a final judgment of the courts of a constituent state.



DB1/ 103150132.3                                     5
              Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 8 of 11



 Carter Decl. Ex. 4 (ICSID Convention), Art. 54(1). Congress directed that awards issued pursuant

 to the ICSID Convention shall be recognized and enforced in the United States, as a Contracting

 State, under 22 U.S.C. § 1650a:

                    (a) An award of an arbitral tribunal rendered pursuant to chapter IV
                    of the convention shall create a right arising under a treaty of the
                    United States. The pecuniary obligations imposed by such an award
                    shall be enforced and shall be given the same full faith and credit
                    as if the award were a final judgment of a court of general
                    jurisdiction of one of the several States. The Federal Arbitration
                    Act (9 U.S.C. 1 et seq.) shall not apply to enforcement of awards
                    rendered pursuant to the convention.

 (emphasis added). ICSID awards are thus entitled to full faith and credit, see TECO Guat.

 Holdings, LLC v. Guat., No. 17-102, 2018 WL 4705794, *2 (D.D.C. Sept. 30, 2018), and disputes

 related to an ICSID award may be raised only within the ICSID system. See, e.g., Micula v. Gov’t

 of Romania, 104 F. Supp. 3d 42, 45 (D.D.C. 2015) (ICSID “decisions are final and are subject to

 review only within ICSID itself”); Duke Energy Int’l Peru Investments No. 1 Ltd. v. Republic of

 Peru, 904 F. Supp. 2d 131, 133 (D.D.C. 2012) (“The legal standards governing judicial review of

 arbitration awards are not complicated. As the Court previously noted, such review is limited by

 design.”) (internal quotations omitted). As the Court noted in Duke Energy, the court is “required

 by statute to give the Award full faith and credit and confirm it accordingly.” 904 F. Supp. 2d at

 133 (emphasis in original).

          Article 54(2) of the ICSID Convention requires only that “[a] party seeking recognition or

 enforcement in the territories of a Contracting State shall furnish to a competent court . . . a copy

 of the award certified by the Secretary-General.” Carter Decl. Ex. 4 (ICSID Convention), Art.

 54(2). Venezuela has conceded the award’s authenticity,2 and OIEG provided this Court with such




          2
              See supra at 2.

DB1/ 103150132.3                                     6
              Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 9 of 11



 a certified copy of the OIEG Award. See Complaint Ex. 1; Carter Decl. Ex. 1; see also Miminco

 v. Dem. Rep. Congo, 79 F. Supp. 3d 213, 216 (D.D.C. 2015) (“[B]y filing a certified copy of the

 award, Petitioners have complied with the requirements of Article 54(2) of the ICSID

 Convention.”). With this requirement met, there is no defense to enforcement, and summary

 judgment is warranted. See, e.g., Duke Energy, 904 F. Supp. 2d at 132-33 (confirming petition to

 enforce ICSID award against the Republic of Peru); Miminco, 79 F. Supp. at 220 (confirming

 petition to enforce ICSID award against Democratic Republic of the Congo).

 IV.      Post-Judgment Interest Should Accrue at the Rate Set Forth in the OIEG Award

          Because the OIEG Award was rendered pursuant to chapter IV of the ICSID Convention,

 the federal judgment rate set out in 28 U.S.C. § 1961, ordinarily applicable to judgments of this

 Court as to post-judgment interest, does not apply here. Here, as a matter of treaty and statute,

 arbitration awards are to be enforced according to their terms. 17 U.S.T. 1270, T.I.A.S. No. 6090;

 22 U.S.C. § 1650a; see Mobil Cerro Negro, Ltd. v. Bolivarian Republic of Venezuela (“Mobil II”),

 2015 WL 926011, at *2 (S.D.N.Y. Mar. 4, 2015).3 The award expressly directs that interest on

 the award accrues until “the date of actual payment, calculated at a LIBOR interest rate for one-

 year deposits in US dollars, plus a margin of 4%, with annual compounding of accrued interest.”

 Carter Decl. Ex. 2 ¶ 984 (emphasis added). Fidelity to the treaty requires that this provision be

 enforced. Where an ICSID panel awards post-award interest until payment, “a federal court must




          3
           Mobil II addressed a motion by Venezuela to amend the judgment entered against it in
 Mobil Cerro Negro, Ltd. v. Bolivarian Republic of Venezuela (“Mobil I”), 87 F. Supp. 3d 573
 (S.D.N.Y. 2015). Id. The judgment entered in Mobil I was ultimately reversed on appeal on
 jurisdictional grounds, but the appeals court did not reach the question of post-judgment interest.
 See Mobil Cerro Negro, Limited v. Bolivarian Republic of Venezuela (“Mobil III”), 863 F.3d 96
 (2d Cir. 2017). Following Mobil III, the United States District Court for the Southern District of
 New York dismissed the plaintiff’s petition for lack of jurisdiction. Mobil Cerro Negro, Ltd. v.
 Bolivarian Republic of Venezuela, Case No. 14-08163 (S.D.N.Y. Dec. 4, 2017) [Dkt. No. 104].

DB1/ 103150132.3                                  7
            Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 10 of 11



 recognize and enforce that pecuniary term. Any other reading of the Court’s obligations would

 flout the plain language of the enabling statute.” Mobil, 2015 WL 926011, at *2.

                                           CONCLUSION

           OIEG requests that the Court enter a judgment confirming and enforcing the award, in the

 form submitted with the motion, and that it be granted such other and further relief as is just and

 proper.

 Dated: April 1, 2019                                 Respectfully submitted,

                                                      MORGAN, LEWIS & BOCKIUS LLP



                                                      By:
                                                            Susan Baker Manning, Bar No. 499635
                                                            susan.manning@morganlewis.com
                                                            1111 Pennsylvania Avenue, NW
                                                            Washington, DC 20004
                                                            Telephone: +1.202.739.3000
                                                            Facsimile: +1.202.739.3001

                                                            and

                                                            Sabin Willett (pro hac vice)
                                                            sabin.willett@morganlewis.com
                                                            Christopher L. Carter (pro hac vice)
                                                            christopher.carter@morganlewis.com
                                                            One Federal Street
                                                            Boston, MA 02110-1726
                                                            Telephone: +1.617.341.7700
                                                            Facsimile: +1.617.341.7701

                                                            Attorneys for Plaintiff
                                                            OI European Group B.V.




DB1/ 103150132.3                                  8
           Case 1:16-cv-01533-ABJ Document 61 Filed 04/01/19 Page 11 of 11




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 1, 2019, I caused this document to be electronically filed

 with the Clerk of the Court of the U.S. District Court for the District of Columbia by using the

 CM/ECF system, which will automatically generate and serve notice of this filing to all counsel

 of record, including counsel for Defendant identified below. I further certify that I am not aware

 of any party who will not receive such notice.

  Megan C. Connor                                      Diego Brian Gosis (pro hac vice)
  PILIEROMAZZA, PLLC                                   GST LLP
  888 17th Street, NW, 11th Floor                      175 SW 7th Street, No. 2110
  Washington, DC 20006                                 Miami, FL 33130
  Telephone: (202) 857-1000                            Telephone: (305) 856-7723
  Facsimile: (202) 857-0200                            Facsimile: (786) 220-8265
  Email: mconnor@pilieromazza.com                      Email: diego.gosis@gstllp.com
  Paul Warren Mengel, III                              Katherine Sanoja (pro hac vice)
  PILIEROMAZZA, PLLC                                   GST LLP
  888 17th Street, NW, 11th Floor                      175 SW 7th Street, No. 2110
  Washington, DC 20006                                 Miami, FL 33130
  Telephone: (202) 857-1000                            Telephone: (305) 856-7723
  Facsimile: (202) 857-0200                            Facsimile: (786) 220-8265
  Email: pmengel@pilieromazza.com                      Email: katherine.sanoja@gstllp.com
  Joseph D. Pizzurro                                   Rodney Quinn Smith (pro hac vice)
  CURTIS, MALLET-PREVOST, COLT &                       GST LLP
  MOSLE LLP                                            175 SW 7th Street, No. 2110
  1717 Pennsylvania Avenue, N.W.                       Miami, FL 33130
  Washington, D.C. 20006                               Telephone: (305) 856-7723
  Telephone: (202) 452-7373                            Facsimile: (786) 220-8265
  Facsimile: (202) 452-7333                            Email: quinn.smith@gstllp.com
  Email: jpizzurro@curtis.com


 Dated: April 1, 2019



                                                                     Susan Baker Manning




                                                   9
DB1/ 103150132.3
